            Case 1:21-mj-07006-JCB Document 8 Filed 01/22/21 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA



v.                                         Criminal Number: 1:21-mj-07006-JCB



KAVEH LOTFOLAH AFRASIABI

                     DEFENDANT’S MOTION FOR RELEASE ON CONDITIONS


        Now comes the defendant through counsel and pursuant to Title 18 U.S.C. § 3142, respectfully

requests that the Court release him pursuant to conditions and allow him to voluntarily appear in the

United States District Court in the Eastern District of New York for future Court hearings. The defendant

proposes certain conditions below, specifically that he post a secured cash bond, that he and family

members execute unsecured bonds and that he be placed on electronic monitoring. The undersigned

submits that these conditions are sufficient to ensure Kaveh Afrasiabi’s appearance at future Court

hearings and a possible trial in this case; and sufficiently address concerns of risk of flight.


Biographical Information:


        The undersigned anticipates that the Pre-Trial Services department will report the following

information to the Court concerning the defendant’s personal background. Afrasiabi is 63 years old. He

was born in Iran. He arrived in the United States at the age of fourteen and attended Thayer Academy in

Braintree. He continued to study in the Boston area obtaining a bachelor’s degree and doctorate. In 1984

he became a permanent resident of the United States. He was married and raised his daughter Sabrina

here in the Boston area. He has maintained continuous residence in Massachusetts for over 45 years.

He has been employed in various capacities over the years, partly in the academic world but primarily as

a political scientist, author, and opinion commentator. He is the author of several books and is a frequent


                                                                                                           1
            Case 1:21-mj-07006-JCB Document 8 Filed 01/22/21 Page 2 of 4



writer on political affairs concerning his specialty of middle eastern affairs. Part of his employment over

the years has been consulting work at the United Nations.


        Afrasiabi has one child, his adult daughter Sabrina, who resides in Massachusetts with her

husband.


        The defendant has a criminal record that consists of a few prior offenses in the Cambridge

District Court that resulted in dispositions of dismissal.


        The undersigned argues that concerns of risk of flight are outweighed by the defendant’s roots,

family ties, history of legitimate employment and that the proposed conditions of release set forth below

allay said flight concerns.


        Mr. Afrsiabi appears as a good candidate for release on conditions pursuant to traditional factors

enumerated in the federal bail statute. He has significant roots in the community, strong family ties,

history of legitimate employment and a minor criminal record that shows a history of appearing for court

hearings.


Suggested Conditions:


        The undersigned argues that conditions can be set to ensure the defendant’s appearance at future

Court events. The undersigned suggests the following conditions:


    1. That the defendant execute an unsecured bond in a significant amount;

    2. That additional family members of the defendant execute secured bonds in significant

        amounts;

    3. That the defendant post a $10,000 secured bond in cash;

    4. That the defendant be subject to electronic monitoring and home confinement during the

        pendency of the case, with exceptions for verified work hours, medical and legal

        appointments;

                                                                                                              2
           Case 1:21-mj-07006-JCB Document 8 Filed 01/22/21 Page 3 of 4




    5. That the defendant report in person or by telephone with the Office of Pre-Trial Services

        on a weekly basis during the pendency of this case;

    6. That the defendant refrain from violating any federal or state laws;

    7. That the defendant surrender his passport or that he agree to not apply for any such

        passport while out on release during the pendency of this case;

    8. That the defendant refrain from any contact with any witness associated with the pending

        prosecution against him and that he agree to not to communicate with any person

        associated with the Iranian government;

    9. That the defendant not possess a firearm or other dangerous weapon;

    10. That the defendant not travel outside Massachusetts without seeking permission from the

        Probation Department with the exception of travel to the United States District Court in

        Brooklyn, New York for scheduled court appearances.

    11. And any other further condition the Court believes appropriate to ensure the defendant’s

        appearance at trial.

        Wherefore, the defendant respectfully requests that he be released from custody during the

pendency of this matter pursuant to the conditions referenced above and any other conditions that the

Court deems appropriate.


                                                                 Respectfully submitted,
                                                                 Kaveh Afrasiabi,
                                                                 By his lawyer,

                                                                 /s/ William Keefe
                                                                 William Keefe
                                                                 BBO: 556817
                                                                 801 C Tremont Street
                                                                 Roxbury, MA 02118
                                                                 Telephone (617) 442-9201
                                                                 Facsimile (617) 445-8002



                                                                                                        3
          Case 1:21-mj-07006-JCB Document 8 Filed 01/22/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

  I, William Keefe certify that on this 21st day of January 2021, I served this document on all
lawyers of record with the Court’s ecf filing system.

Dated: January 21, 2021                              /s/ William Keefe
                                                     William Keefe


             CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)

Counsel states that he has conferred the prosecutor and continues to discuss the issues raised in
this motion.

                                      /s/ William Keefe
                                      William Keefe




                                                                                                    4
